DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 22 August 2022.
Claims 1-4 and 7-20 are currently pending.  In the Amendment filed 22 August 2022, claims 1, 7, 13 and 17 are amended and claims 5 and 6 are canceled.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2019/127145 filed 20 December 2019 and claims foreign priority to CN 201910093991.5 filed 30 January 2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The objection of the abstract of the disclosure is withdrawn as necessitated by the amendment to the abstract.
The objection to the disclosure is withdrawn as necessitated by amendment to the Specification.
Drawings
The drawings are objected to because S12 (Fig 1); S101 (Fig 2); and S12 (Fig 3) each recite “harsh” instead of “hash.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation - 35 USC § 101
Claims 14 and 18-20 are directed to a server with a processor and a memory.  The processor and memory are interpreted as the hardware necessary for the claim to be considered statutory in view of the Specification.

Claim Rejections - 35 USC § 101
The rejections of claims 13 and 15-17 are withdrawn as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 112
The rejections of claims 13-20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are withdrawn as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0267637 to Hsiao et al (hereafter Hsiao) in view of US PGPub 2016/0004786 to Bosman et al (hereafter Bosman).

Referring to claim 1, Hsiao discloses an image-to-image search method, comprising: 
receiving an image to be searched [a user captures an image] and at least one category of similarity search sent by a terminal [mobile or client device] (see [0088]; [0094]; [0095]; [0096]; [0106]); [0107] – The process of determining a DHC can be performed in accordance with the steps outlined in Process 400: Steps 402-406. The paragraphs that relate to steps 402-406 state that each image has an associated category label.); 
extracting a feature code [DHC – deep hash code] of the image by using a trained hash model (see [0094]-[0097] and [0107] – In step 604 – a DHC ); 
obtaining target images that are similar to the image according to the feature code [DHC – deep hash code] of the image in a feature code library [bucket – each bucket represents an image category] that uniquely corresponds to the at least one category of similarity search [image label] (see [0109]-[0114] – In response to receiving the search query, the search server in step 608 compares the DHC of the captured image to the DHCs of the images in the image database. The comparison involves analyzing each DHCs position within the hyper-plane matrix to identify which bucket the captured image’s DHC falls within. Step 610 involves identifying such bucket, which represents an image category (from the product label discussed above).); and 
sending the target images to the terminal (see [0115] – In step 616, the ranked product images in the database are compiled and provided to the user as a search result.),
wherein the hash model further includes multi-dimensional hash models, and each multi-dimensional hash model uniquely corresponds to at least two categories of similarity search (Hsiao: see [0088]-[0095] – An image can have a plurality of labels. Each label is considered to represent a category. The labels are used to determine the deep descriptor which is done via hash functions); and the image-to-image search method further comprises obtaining the multi-dimensional hash models through training (Hsiao: see [0088]).
While Hsiao teaches receiving an image to be searched and at least one category of the similarity search and extracting a feature code using a trained hash model, Hsiao fails to explicitly teach the further limitation that the trained hash model uniquely corresponds to the at least one category of similarity search.  Bosman teaches the submission and execution of a search query using hash values (see abstract and [0024]), including the further limitations of 
receiving at least one category [suffix object type] of a search (see [0027]; [0028]; and [0035]); 
extracting a feature code using a trained hash model that uniquely corresponds to the at least one category of search (see [0034]; [0035]; claims 4 and 5 – The claims state exactly what is happening in paragraphs [0034] and [0035]. There is a hash function for each object type.); and
obtaining [results] that are similar according to the feature code of [items] in a feature code library that uniquely corresponds to the at least one category of search (see [0034]; [0035]; claims 4 and 5 – The claims state exactly what is happening in paragraphs [0034] and [0035]. There is a hash function for each object type.).
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have the hash model of Hsiao uniquely correspond to the at least one category of similarity search as taught by Bosman.  One would have been motivated to do so by using an accurate and efficient hash model for a specific category of search which increases the efficiency and matching speed (Hsiao: see [0087], lines 5-13).  
Referring to claim 2, Hsiao/Bosman teaches the image-to-image search method according to claim 1, further comprising: receiving a push request sent by the terminal, the push request instructing to send an image that a user is interested in to an image screen, and the image that the user is interested in being one or more of the target images (Hsiao: see [0103] and [0115]); and sending the image that the user is interested in to the image screen, so that the image screen displays the image that the user is interested in (Hsiao: see [0115]).
Referring to claim 3, Hsiao/Bosman teaches the image-to-image search method according to claim 1, wherein obtaining the target images that are similar to the image to be searched according to the feature code of the image in the feature code library that uniquely corresponds to the at least one category of similarity search includes: 
calculating a distance between the feature code of the image and each feature code in the feature code library according to the feature code of the image in the feature code library that uniquely corresponds to the at least one category of similarity search (Hsiao: see [0110]-[0112]); and 
obtaining a feature code in the feature code library with a smallest distance to the feature code of the image, and obtaining the target images that correspond to the feature code in the feature code library (Hsiao: see [0112]-[0114] – satisfy a similarity threshold).
Referring to claim 4, Hsiao/Bosman teaches the image-to-image search method according to claim 3, wherein obtaining the feature code in the feature code library with the smallest distance to the feature code of the image to be searched includes: 
comparing the distance between the feature code of the image and each feature code in the feature code library with a distance threshold to obtain feature codes in the feature code library with distances less than the distance threshold [satisfy a similarity threshold] (Hsiao: see [0110]-[0112]); and 
sorting the feature codes in the feature code library with distances less than the distance threshold according to magnitudes of the distances to obtain the feature code in the feature code library with the smallest distance to the feature code of the image (Hsiao: see [0114] – The database images associated with the identified bucket can be ranked, so that the image results are provided to the user in a decreasingly similar order.).
Referring to claim 7, Hsiao/Bosman teaches the image-to-image search method according to claim 1, wherein obtaining the multi-dimensional hash models through training includes: establishing a training data set, the training data set including an image subset and at least two tag subsets, the at least two tag subsets being in one-to-one correspondence with the at least two categories of similarity search, tags in each tag subset being obtained based on a category of similarity search that corresponds to the tag subset, the image subset including a plurality of images, and each tag subset including tags that are in one-to-one correspondence with images in the image subset (Hsiao: see [0094]-[0097]); and obtaining the multi-dimensional hash models through training with the training data set (Hsiao: see [0088]).
Referring to claim 8, Hsiao/Bosman the image-to-image search method according to claim 7, wherein the tags in each tag subset are obtained based on a one-dimensional hash model that corresponds to one category of similarity search that corresponds to the tag subset (Hsiao: see [0094]).
Referring to claim 10, Hsiao/Bosman the image-to-image search method according to claim 7, wherein in a case where any category of similarity search includes a plurality of sub-categories, a number of images in the image subset with features of respective subcategories under the category of similarity search is configured according to proportions of the sub-categories (Hsiao: see [0094]).
Referring to claim 11, Hsiao/Bosman teaches the image-to-image search method according to claim 1, further comprising: establishing a feature code library that uniquely corresponds to the at least one category of similarity search (Hsiao: see [0109] – each bucket represents a category; Bosman: see [0035] – Each hash table may index search results for a particular object type).
Referring to claim 12, Hsiao/Bosman teaches the image-to-image search method according to claim 11, wherein establishing the feature code library that uniquely corresponds to the at least one category of similarity search includes: inputting images in an image library to a trained hash model that uniquely corresponds to the at least one category of similarity search to obtain feature codes of the images (Bosman: see [0034]; [0035]; claims 4 and 5 – The claims state exactly what is happening in paragraphs [0034] and [0035]); and obtaining the feature code library that uniquely corresponds to the at least one category of similarity search according to the obtained feature codes (Bosman: see [0034]; [0035]; claims 4 and 5 – The claims state exactly what is happening in paragraphs [0034] and [0035]).
Referring to claim 13, Hsiao/Bosman teaches a computer-readable storage medium having stored therein computer program instructions that, when executed on a processor, cause the processor to perform one or more steps of the image-to-image search method according to claim 1 (Hsiao: see [0125]).
Referring to claim 14, Hsiao/Bosman teaches a server (Hsiao: see Fig 1), comprising: a memory [memory 804] storing one or more programs (Hsiao: see [0121]); and a processor [processing unit 812], wherein when the one or more programs stored in the memory are executed by the processor, one or more steps of the image-to-image search method according to claim 1 are implemented (Hsiao: see [0120]).
Referring to claim 15, Hsiao/Bosman teaches the computer-readable storage medium according to claim 13, the program instructions, when executed on a processor, further cause the processor to perform: receiving a push request sent by the terminal, the push request instructing to send an image that a user is interested in to an image screen, and the image that the user is interested in being one or more of the target images (Hsiao: see [0103] and [0115]); and sending the image that the user is interested in to the image screen, so that the image screen displays the image that the user is interested in (Hsiao: see [0115]).
Referring to claim 16, Hsiao/Bosman teaches the computer-readable storage medium according to claim 13, wherein obtaining the target images that are similar to the image to be searched according to the feature code of the image in the feature code library that uniquely corresponds to the at least one category of similarity search includes: 
calculating a distance between the feature code of the image and each feature code in the feature code library according to the feature code of the image in the feature code library that uniquely corresponds to the at least one category of similarity search (Hsiao: see [0110]-[0112]); and 
obtaining a feature code in the feature code library with a smallest distance to the feature code of the image, and obtaining the target images that correspond to the feature code in the feature code library (Hsiao: see [0112]-[0114] – satisfy a similarity threshold).
Referring to claim 17, Hsiao/Bosman teaches the computer-readable storage medium according to claim 16, wherein obtaining the feature code in the feature code library with the smallest distance to the feature code of the image to be searched includes: 
comparing the distance between the feature code of the image and each feature code in the feature code library with a distance threshold to obtain feature codes in the feature code library with distances less than the distance threshold(Hsiao: see [0110]-[0112]); and 
sorting the feature codes in the feature code library with distances less than the distance threshold according to magnitudes of the distances to obtain the feature code in the feature code library with the smallest distance to the feature code of the image (Hsiao: see [0114] – The database images associated with the identified bucket can be ranked, so that the image results are provided to the user in a decreasingly similar order.).
Referring to claim 18, Hsiao/Bosman teaches the server according to claim 14, wherein when the one or more programs stored in the memory are executed by the processor, further steps are implemented: receiving a push request sent by the terminal, the push request instructing to send an image that a user is interested in to an image screen, and the image that the user is interested in being one or more of the target images (Hsiao: see [0103] and [0115]); and sending the image that the user is interested in to the image screen, so that the image screen displays the image that the user is interested in (Hsiao: see [0103] and [0115]).
Referring to claim 19, Hsiao/Bosman teaches the server according to claim 14, wherein obtaining the target images that are similar to the image to be searched according to the feature code of the image in the feature code library that uniquely corresponds to the at least one category of similarity search includes: 
calculating a distance between the feature code of the image and each feature code in the feature code library according to the feature code of the image in the feature code library that uniquely corresponds to the at least one category of similarity search (Hsiao: see [0110]-[0112]); and 
obtaining a feature code in the feature code library with a smallest distance to the feature code of the image, and obtaining the target images that correspond to the feature code in the feature code library (Hsiao: see [0112]-[0114] – satisfy a similarity threshold).
Referring to claim 20, Hsiao/Bosman teaches the server according to claim 19, wherein obtaining the feature code in the feature code library with the smallest distance to the feature code of the image to be searched includes: 
comparing the distance between the feature code of the image and each feature code in the feature code library with a distance threshold to obtain feature codes in the feature code library with distances less than the distance threshold (Hsiao: see [0110]-[0112]); and 
sorting the feature codes in the feature code library with distances less than the distance threshold according to magnitudes of the distances to obtain the feature code in the feature code library with the smallest distance to the feature code of the image (Hsiao: see [0114] – The database images associated with the identified bucket can be ranked, so that the image results are provided to the user in a decreasingly similar order.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0267637 to Hsiao et al (hereafter Hsiao) in view of US PGPub 2016/0004786 to Bosman et al (hereafter Bosman) as applied to claim 7 above, and further in view of US PGPub 20160358043 to Mu et al (hereafter Mu).

Referring to claim 9, Hsaio/Bosman fails to explicitly teach the further limitation of wherein obtaining the multi-dimensional hash models through training with the training data set includes: dividing the images in the image subset into a plurality of image pairs; for each image pair, determining whether tags corresponding to the image pair in each tag subset are the same or not, determining that the image pair is a positive sample if the tags corresponding to the image pair in each tag subset are the same, and determining that the image pair is a negative sample if the tags corresponding to the image pair are not the same; and inputting the positive sample and the negative sample to a convolutional neural network for training to obtain the multi-dimensional hash models.  Mu teaches wherein obtaining the multi-dimensional hash models through training with the training data set includes: dividing the images in the image subset into a plurality of image pairs; for each image pair, determining whether tags corresponding to the image pair in each tag subset are the same or not, determining that the image pair is a positive sample if the tags corresponding to the image pair in each tag subset are the same, and determining that the image pair is a negative sample if the tags corresponding to the image pair are not the same (see [0010] and [0011]); and inputting the positive sample and the negative sample to a convolutional neural network for training to obtain the multi-dimensional hash models (see [0010] and [0011]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the training process of Mu with that of Hsiao/Bosman.  One would have been motivated to do so in order to create an accurate and efficient hash model which increases the efficiency and matching speed (Hsiao: see [0087], lines 5-13).
Response to Arguments
The Applicant states that the drawings have been amended but the Examiner fails to see replacement drawings in the record.
Applicant's arguments filed with regards to the prior art rejections have been fully considered but they are not persuasive. 
The Applicant argues that Hsaio does not disclose receiving a category of similarity search.  It is noted that the images have attached category labels.  These labels are considered to represent receiving the category of similarity search.  The claim does not specifically state the manner in which the category label is received or that it is selected/entered by a user. 
It is noted that Boseman was utilized to teach the concept codes uniquely corresponding.
As depicted above, Hsaio is considered to teach the amendment.
The rejections have been maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167